Citation Nr: 1009201	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-02 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Individual Unemployability (TDIU) benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
February 1971.  Service in Vietnam and award of the Combat 
Infantry Badge is evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which, in-part, denied the Veteran's 
claim for entitlement to TDIU benefits.  The Veteran 
disagreed and perfected an appeal.  

In January 2010, the Veteran and his representative presented 
evidence and testimony in support of the Veteran's claim at a 
video conference hearing before the undersigned Veterans Law 
Judge (VLJ).  A transcript of the hearing has been associated 
with the Veteran's VA claims folder.


FINDINGS OF FACT

1.  The Veteran is currently service-connected for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling; tinnitus, currently evaluated as 10 
percent disabling; bilateral hearing loss, currently 
evaluated as noncompensable; and, residuals of a skin 
condition on the hands, currently evaluated as 
noncompensable.  The Veteran has a combined disability rating 
of 60 percent.

2.  The medical and other evidence of record does not 
demonstrate that the Veteran's service-connected 
disabilities, alone, render him unable to secure or follow a 
substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.340, 3.341, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is unable to follow 
substantially gainful employment because of his service-
connected hearing and PTSD symptoms.  Essentially, he states 
that he can not adequately hear and he can not get along with 
others to the degree where he can maintain employment.  He 
seeks TDIU benefits.

The Board will address preliminary matters and then render a 
decision on the issue on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. 
§ 3.159(b) (2009); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009).  

In a letter February 2007, the Veteran was informed that to 
establish a claim of TDIU, the evidence must show that the 
Veteran's service-connected disabilities by themselves render 
the Veteran unable from following substantial gainful 
employment and that the evidence must show one service-
connected disability is rated at 60 percent or more or more 
than one disability ratable at 40 percent or more and a 
combined rating of 70 percent or more.   He was further 
informed of how VA determines and assigns disability ratings 
and effective dates.  All notices were sent prior to the date 
of the last adjudication of the Veteran's claim in January 
2008.  Furthermore, the Veteran presented testimony on the 
issues on appeal during his January 2010 Board hearing.  
Thus, the Veteran had a meaningful opportunity to participate 
in the adjudication of his claim.  See Overton v. Nicholson, 
20 Vet. App. 427, 435 (2006).

The Board observes that the RO has obtained private medical 
records identified by the Veteran and VA treatment records in 
addition to his service treatment records.  The Veteran has 
also been provided with VA medical examinations pertaining to 
his service-connected PTSD, including that conducted in 
October 2006.  38 C.F.R. § 3.159(c) (4).  As noted below, the 
Board finds that the VA examination and medical evidence 
obtained in this case are more than adequate to rate this 
disability.  The psychiatric examination discusses in detail 
the impact that the Veteran's PTSD has on his social and 
occupational functioning as well as his employability.  The 
examination reflects consideration of the Veteran's 
statements of the appellant and provides a complete rationale 
for the opinion stated.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4). 

The Board finds that under the circumstances of this case VA 
has satisfied the notification and duty to assist provisions 
of the law and that no further actions pursuant to the VCAA 
need be undertaken with respect to the claims decided herein.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  As noted in the Introduction, the Veteran and his 
representative presented evidence and testimony in support of 
his claims at a video conference hearing before the 
undersigned VLJ.    

Relevant law and regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16 (2009).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation." 38 C.F.R. §§ 3.340(a)(1), 
4.15 (2009).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
38 C.F.R. § 4.16(a) (2009).  The Court noted the following 
standard announced by the United States Eighth Circuit Court 
of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity. The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits. The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.  Moore at 359.

The VA General Counsel has concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard. It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 
1991).

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a) (2009).

For the purpose of determining whether a claimant has one 60 
percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability: (1) Disabilities of one or both upper 
extremities, or one or both lower extremities, including the 
bilateral factor, if applicable, (2) disabilities resulting 
from common etiology or a single accident, or (4) multiple 
injuries incurred in action.  38 C.F.R. § 4.16(a) (2009).

When a claimant is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, but fails to meet the percentage 
requirements for eligibility for a total rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 
38 C.F.R. § 3.321.  38 C.F.R. § 4.16(b) (2009).

Analysis

The central inquiry in a TDIU claim is "whether the 
veteran's service connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).  As noted above, 
consideration may be given to a veteran's education, special 
training, and previous work experience, but not to his age or 
to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2009); see 
also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high disability rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment.  The ultimate 
question, however, is whether a veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  See Van 
Hoose, supra at 363.

The Veteran is currently service-connected for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling; tinnitus, currently evaluated as 10 percent 
disabling; bilateral hearing loss, currently evaluated as 
noncompensable; and, residuals of a skin condition on the 
hands, currently evaluated as noncompensable.  The Veteran 
has a combined disability rating of 60 percent.  Thus, the 
Veteran's claim does not meet the minimum schedular criteria 
for TDIU under 38 C.F.R. § 4.16(a).  

In accordance with 38 C.F.R. § 4.16(b), the Board has 
considered whether the Veteran's claim for TDIU should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2009).

The Veteran contended at the January 2010 hearing that he is 
unable to follow substantially gainful employment because he 
can not get along with others.  He noted that in the VA Form 
21-4192 submitted in February 2007 that his previous employer 
noted that the reason for the Veteran's termination from an 
approximately 20-year employment term was for hearing and 
"not getting along with people."  

The Veteran testified that he can not get along with members 
of his family, including his wife.  See hearing transcript at 
page 6.  He testified that he had . . . problems getting 
along with supervisors and co workers, and testified that his 
hearing disability impacted his ability to hear machining 
tools.  He also testified that his nonservice-connected 
arthritis caused him problems with prolonged standing.  See 
hearing transcript at pages 5 and 8.

A VA examiner provided an October 2006 mental health 
examination report and noted that the Veteran does not like 
to be around people he doesn't know and that he doesn't trust 
strangers.  The examiner further noted that the Veteran 
stated that the relationship he had with his last supervisor 
was "good" and that the relationships he had with his most 
recent co-workers was "good."  The examiner reported that 
the Veteran had problems "when superiors wanted him to do 
substandard work," and that the Veteran has "difficulty 
establishing and maintaining effective work/school and social 
relationships because he says he is not close to anybody 
outside of his family."  The examiner concluded that the 
Veteran "cannot work because of his physical complaints 
including arthritis and carpal tunnel."  The Veteran was 
determined to be able to understand commands and was not a 
danger to himself or to others.  The Veteran was provided a 
then current GAF score of 60.

An August 2007 mental health comprehensive evaluation 
assesses the Veteran's PTSD symptoms as "stabilizing."  The 
Veteran noted periods of "down mood," but also noted that 
prescribed medications helped.  The Veteran's energy level 
was noted to be "ok now on medications."  The Veteran was 
described as "friendly and well-spoken," oriented to time, 
place and person, with normal speech, thought processes, 
memory and "average or better" intelligence.  The Veteran's 
perception of strengths was noted to be "hard working."  
The report also describes how the Veteran "lives in a rural 
area and has close relationships with neighbors, often 
helping them in times of need with tasks."  The August 2007 
examiner assigned a GAF score of 55.  A June 2007 mental 
health note states that the Veteran was "unemployed - spends 
day caring for his 2 horses and sometimes the horses of his 
son."  

The Veteran testified at the January 2010 hearing that since 
being laid off at his job in 2001, he had worked "a couple 
of temporaries [temporary jobs], but when I found out that I 
just couldn't work because of my feet and knees and legs - I 
couldn't stand."  See hearing transcript at page 5.  The 
Veteran also testified that he had two years of college level 
agriculture training.  See hearing transcript at page 10.  He 
also stated that he had not been hospitalized for anything 
connected with his service-connected disabilities.

Considering the above evidence, the Board does not find that 
the Veteran's disabilities causes interference with 
employment which is sufficient to warrant referral for 
consideration of an extraschedular rating.  While he may not 
be able to get along with people, it appears his arthritis 
conditions were the bigger reason why he left his last 
employment.  Indeed, the Veteran testified that his inability 
to stand for long periods was a factor of unemployment, and 
the October 2006 examiner also found the Veteran's arthritis 
conditions to be the reasons why he can't work.

The Board observes that the Veteran is not service-connected 
for any disability other than PTSD, tinnitus, hearing loss 
and scaring as a result of jungle rot on the hands.  Because 
TDIU benefits are only paid for unemployability caused by 
service-connected disabilities, any degree of disability 
caused by the Veteran's nonservice-connected arthritis 
conditions are not relevant to the Board's decision.

The Board takes into consideration that the Veteran has made 
statements regarding his inability to get along since he has 
applied for TDIU benefits.  The Court has held that the Board 
may consider whether a veteran's personal interest may affect 
the credibility of testimony. See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991).  The Board has also considered the 
statement of the Veteran's former employer on the VA Form 21-
4192 Request for Employment Information signed in February 
2007 and indicating that the reason the Veteran became 
unemployed was his hearing and inability to get along with 
people.  However, the Board observes that the reasons did not 
include problems relating to his inability to stand for long 
periods or any other symptom of arthritis conditions which 
were elemental for the Veteran's rationale for not working.  
The lack of any reference to the Veteran's arthritis 
condition makes the statement on the form suspect and the 
Board thus accords it a diminished degree of probative value.  
Moreover, there is no evidence of an exceptional or unusual 
clinical picture, or of any other factor which would allow 
for the assignment of an extraschedular rating such as 
frequent hospitalizations.

Based on the foregoing, the Board concludes that while the 
Veteran undoubtedly has industrial impairment as a result of 
his service-connected disabilities, as evidenced by his 
combined 60 percent disability evaluation, the evidence does 
not show that his service-connected disorders preclude 
gainful employment.  The Board would note that "[t]he 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations."  38 C.F.R. § 4.1 (2009).   
The Board also concludes that the Veteran's unemployability 
is affected by his nonservice-connected arthritis condition.

Finally, the Board notes that a claim for TDIU is a claim for 
an increased rating. Hurd v. West, 13 Vet. App. 449 (2000).  
The Board observes that the RO provided the Veteran with 
hearing, skin and psychological examinations in 2006 and 2007 
as part of the development of the Veteran's claims, and 
adjudicated the claims as increased disability rating claims.  
The Veteran's May 2007 notice of disagreement only raised the 
issue of entitlement to TDIU benefits, thus it is the only 
issue on appeal.

For these reasons, the Board concludes that the preponderance 
of the evidence is against the claim, and the benefit sought 
on appeal will be denied.


ORDER

Entitlement to TDIU benefits is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


